Citation Nr: 0418409	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  00-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by history of positive stress test.

2.  Entitlement to service connection for peripheral vascular 
disease.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left elbow disability, on appeal from the 
initial grant of service connection.

4.  Entitlement to an evaluation in excess of 10 percent for 
meralgia paresthetica of the left thigh, on appeal from the 
initial grant of service connection.

5.  Entitlement to an evaluation in excess of 10 percent for 
plantar digital neuralgia of the right second toe, on appeal 
from the initial grant of service connection.

6.  Entitlement to a compensable evaluation for postural 
syncope, claimed as orthostatic hypotension with bradycardia, 
on appeal from the initial grant of service connection.

7.  Entitlement to an effective date earlier than May 2001 
for the grant of service connection for major depression.

8.  Entitlement to total disability rating based on 
individual unemployability from June 1, 1999 to May 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to May 1999.

The appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has chronic disability manifested by history of positive 
stress test.

2.  There is no medical evidence that the veteran currently 
has chronic disability manifested by peripheral vascular 
disease.

3.  During the period since the effective date of service 
connection, the veteran's service connected left elbow 
disability has been manifested by complaints of occasional 
pain and clinical findings of limitation of flexion to no 
more than 110 degrees and limitation of extension to no more 
than 35degrees.

4.  During the period since the effective date of service 
connection, the veteran has been in receipt of the maximum 
schedular rating assignable for his meralgia paresthetica of 
the left thigh.  

5.  During the period since the effective date of service 
connection, the veteran has been in receipt of the maximum 
schedular rating assignable for his plantar digital neuralgia 
of the right second toe disability.

6.  During the period since the effective date of service 
connection, the veteran's service connected presyncope has 
been manifested by episodes of dizziness after bending over 
after playing tennis.  Most of the reported episodes of 
syncope have been unwitnessed.

7.  The veteran was discharged from active service in May 
1999.

8.  On May 1, 2001, the veteran initiated his claim for 
service connection for psychiatric disorder, more than one 
year after he was separated from active service.

9.  The RO was not in possession of any communication prior 
to May 1, 2001 that can reasonably be construed as a formal 
or informal claim for depression.

10.  By rating decision dated in August 2002, the RO granted 
service connection for depression and assigned a 70 percent 
evaluation, effective May 1, 2001.  

11.  From June 1, 1999 to April 30, 2001, the veteran had the 
following service-connected disabilities: lumbosacral sprain 
and strain, rated as 40 percent disabling; residual, left 
shoulder repair, major, rated as 20 percent disabling; 
residual, left elbow condition, major; right plantar 
fascitis; left plantar fascitis; plantar digital neuralgia, 
right second toe; hypertension; mental neuropathy due to 
implants; meralgia paresthetica of the left thigh; right 
tarsal tunnel syndrome, all rated as 10 percent disabling and 
valvular heart disease and postural syncope both rated as 
noncompensable.  The veteran's combined disability rating was 
80 percent.

12.  From June 1, 1999 to April 30, 2001, the veteran's 
service-connected disabilities did not prevent him from 
securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran does not have present chronic disability 
manifested by history of positive stress test for which 
service connection can be granted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran does not have present chronic disability 
manifested by peripheral vascular disease for which service 
connection can be granted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  Since June 1999, the criteria for an initial rating in 
excess of the 10 percent for left elbow disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5207 (2003).

4.  Since June 1999, the criteria for an initial rating in 
excess of the 10 percent for left thigh disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.123, 4.124a, Diagnostic Code 8629 (2003).

5.  Since June 1999, the criteria for an initial rating in 
excess of the 10 percent for right second toe disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5279 (2003).

6.  Since June 1999, the criteria for an initial compensable 
rating for postural syncope have not been met.  §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8911 
(2003).

7.  The criteria for an effective date prior to May 1, 2001, 
for the grant of service connection for major depression have 
not been met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 2002); 
38 C.F.R. § 3.400 (2003).

8.  From June 1, 1999 to April 2001 the requirements for TDIU 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The evidentiary and adjudicatory record in theis case is 
extensive, consisting of five volumes of documents.  The 
volume of the record and the number and nature of the 
contentions raised by the veteran combine to make this appeal 
unusually complex.

Nonetheless, a comprehensive medical history and detailed 
findings with respect to the disabilities at issue are 
documented in the five volumes of records on file.  
Additionally, numerous VA and private examinations were 
conducted, which are sufficiently detailed and comprehensive 
regarding the nature and current severity of the service-
connected disabilities at issue.  Such examinations provide a 
clear picture of all relevant symptoms and findings 
concerning the service-connected disabilities at issue.  
There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity of the service-connected disabilities than that 
shown in said VA examinations and other evidence of record.  

It is apparent to the Board that the veteran was advised 
regarding the necessity of competent evidence that indicates 
the severity of the service-connected disabilities at issue.  
See, in particular, the Statement of the Case and 
Supplemental Statements of the Case, which set out the 
applicable evidence, laws, regulations, and rating criteria, 
and the reasons for denial of said claims.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.   See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal in 
question.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time " that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was not given the veteran 
prior to the pertinent rating actions.

However, in order to satisfy the holding in Pelegrini would 
require the Board to dismiss this case.  Such an action would 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreements and substantive appeals 
filed by the veteran.  In other words, strictly following 
Pelegrini would require that the entire rating process be 
reinitiated from the very beginning.  That is, the veteran 
would be provided VCAA notice and an appropriate amount of 
time to respond before an initial rating action.  Following 
the rating decision, the veteran would have to file a new 
notice of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the veteran.  

The Board does not believe that voiding the rating decisions 
is in this veteran's best interests.  Simply put, in this 
case, the veteran was provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, D.C.  In a letter dated in December 2001, the RO 
provided him with VCAA information.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (2004).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).

(1) positive stress test

Service medical records show that in October 1998 the veteran 
underwent a service department Medical Evaluation Board 
(MEB).  The medical summary noted that the veteran had a 
false-positive exercise treadmill test in August 1997 with 
peak exercise.  He later had a normal stress Thallium study 
in August 1998 with no further evaluation indicated.  

Post-service VA and private medical evidence together cover 
the period from 1999 to 2003.  During an October 2000 
consultation, the examiner noted the veteran's stress test 
findings of ECG abnormalities during exercise but normal 
findings on the imaging scan.  The examiner explained that 
the ST-changes during strenuous exercise were most likely 
false-positive responses frequently seen in hypertensive 
subjects and that the normal imaging results were a true 
negative indicating no significant coronary artery disease.  

A cardiovascular examination was conducted in June 2001 to 
further clarify discrepancies between examinations and test 
reports conducted in service and post-service.  A panel of 
two board certified cardiologists discussed the issues in the 
case and prepared a consensus evaluation.  They noted the 
veteran's three stress tests during service in 1983, 1998 and 
1999 and a post service stress test, all of which showed 
excellent exercise capacity.  The first test in 1983 was 
normal with 16 minutes of exercise on a Bruce protocol.  

The second test in 1998 was done with ECG only and showed ST 
and T-wave abnormalities at baseline.  The veteran again 
exercised over 16 minutes on a Bruce protocol.  The results 
were negative for ischemia with a comment that there were 
minor repolarization abnormalities.  The veteran developed 
1.5 to 2.0 millimeters horizontal ST depression in leads V5 
and V6 at peak exercise.  However the baseline ST 
abnormalities made these changes nonspecific and not a 
diagnosis of ischemia.  At the time this test was considered 
a positive stress test or a false positive stress test.  
However because of the baseline ECG abnormalities the 
examiner considered the ECG changes nondiagnostic for 
ischemia.  Also, because of the very high workload one could 
say that significant obstructive coronary disease was not 
present.  

The test in 1999 was done with nuclear imaging.  The veteran 
again exercised over 16 minutes on a Bruce protocol, a 
workload of 18 METS, and showed similar ST depression in V5-6 
which again nonspecific and nondiagnostic for ischemia 
because of the baseline ST and T abnormalities.  However 
since nuclear imaging showed no perfusion defection this test 
was truly negative for ischemia at a high workload.  The 
fourth test was a bicycle ergometer test for seven minutes at 
graded workload.  It was stopped at a target heart rate and 
did not achieve as high a workload as a result.  The ST 
depression observed did not reach a level of significance for 
diagnosing ischemia even if the issue of nonspecificity due 
to baseline abnormalities was not raised.  

The examiners concluded that the discrepancies in the 
opinions of prior reviews and the answers to the questions 
regarding heart disease depended heavily on what is meant by 
"disease."  They stated that if this is meant to indicate a 
clinically significant condition that required treatment, 
monitoring or precautions, then one answer was appropriate.  
If it meant that there was a finding or abnormality that 
created no current clinical impairment but may be an early 
finding of a chronic condition that could become clinically 
significant in the future then another answer was 
appropriate.  

The examiners also concluded that the veteran did not have 
coronary artery disease or valvular structural heart disease 
that was clinically significant at the present time.  
Moreover, it was misleading to state that the veteran had a 
positive exercise test or even a false positive test.  
Rather, it was more appropriate to say that the ECG changes 
on subsequent tests were nonspecific and non-diagnostic for 
ischemia because of baseline ST and T wave changes.  All four 
tests showed excellent exercise capacity, which indicated 
there was no significant coronary disease.  This was also 
supported by the nuclear perfusion study on the third test 
that showed no perfusion defects.  

analysis

While the veteran has asserted that a positive stress during 
active service is evidence of an in service cardiac or 
cardiovascular disability, the Board notes that such is a 
mere test finding and does not constitute a disability under 
applicable legislation proving for VA disability benefits.  
In fact, the VA examiners in June 2001 opined that it was 
misleading to state that the veteran had a positive exercise 
test or even a false positive test.  Rather, it was more 
appropriate to say that the ECG changes on subsequent tests 
were nonspecific and non-diagnostic for ischemia because of 
baseline ST and T wave changes.  

Thus, there is no medical evidence of a current disability 
due to the positive stress test in service. Moreover, the 
veteran has not identified or submitted any medical evidence 
of treatment or diagnosis of a disability due to the positive 
stress test.  In the absence of proof of incurrence or 
aggravation during service and a causal connection between 
present disability and inservice disease or injury, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  

The veteran's own assertions that he currently has a 
disability due to the positive stress test in service are 
afforded no probative weight in the absence of evidence that 
he has the expertise to render opinions about medical 
matters. Although the veteran is competent to testify as to 
his symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). The medical 
evidence of record does not reflect findings or diagnosis of 
a disability due to the positive stress test.

(2) peripheral vascular disease

The veteran's service medical records include an MEB report 
which indicates peripheral vascular disease (PVD) manifested 
by mild atherosclerotic changes of the carotid arteries 
bilaterally with nonobstructive plaques in the right and left 
carotid bulbs.  This produced no hemodynamically significant 
stenosis.  No further assessment was indicated by the 
physician.  

Post-service records cover the period from 1999 to 2002.  
During VA examination in June 1999, the examiner noted that 
the veteran's PVD was indicated by an incidental ultrasound, 
which showed some calcification in the left carotid artery 
without hemodynamic significance.  The examiner noted that 
this was a very common finding, without any dysfunction.  The 
veteran was not symptomatic from this condition.  The 
diagnosis was benign vascular disease.  

During VA examination in June 2001, the examiner again noted 
that Doppler ultrasound studies of the carotid arteries 
during service showed small amounts of plaque and calcium in 
both carotids that did not elevate flow velocities and were 
of no hemodynamic significance.  However, this did indicate 
the early development of atherosclerosis in these arteries.  
The examiner explained that atherosclerosis was a very slowly 
developing process and that early stages were identified in 
the arteries of 18-20 year olds even though the disease 
rarely becomes clinically significant until after age 40 or 
50.  The Doppler findings only indicated an increased risk of 
developing cerebrovascular disease later in life.  

The examiner noted that in this case, the preferred term for 
the veteran's condition was cerebrovascular disease, rather 
than PVD, for atherosclerosis in the carotid arteries.  The 
veteran's disease was very mild and would not be expected to 
cause any symptoms.  However, it did represent the early 
stages of a chronic progressive disease that is very common.  
The carotid plaque increases the veteran's risk that he could 
develop significant carotid obstruction or cerebral emboli 
later in life but this outcome was not certain.  There was no 
evidence of significant vascular disease in the arteries of 
the lower abdomen or legs and the veteran's excellent 
exercise capacity indicated that he had no significant 
obstruction of these arteries.  In summary the finding of 
carotid plaque is a mild early asymptomatic finding that does 
have some implications for current treatment.  However, there 
was no indication of any peripheral vascular disease 
clinically evident at that time.  

analysis

Although PVD was noted in service, there is no evidence of 
current chronic disease process.  See Clyburn v. West, 
12 Vet.App. 296, 301 (1999).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In service the veteran's peripheral vascular disease was 
manifested by mild atherosclerotic changes of the carotid 
arteries bilaterally with nonobstructive plaques in the right 
and left carotid bulbs.  The post-service medical records 
contain no current clinical evidence of PVD.  The VA 
examiners have consistently characterized the veteran's 
atherosclerotic changes of the carotid arteries as "without 
hemodynamic significance" or "without dysfunction" or 
"benign."  Symptoms are manifestations or indications of 
disease or injury, but even disease or injury is not entitled 
to service connection unless chronic residuals constituting a 
disability result therefrom.  The United States Court of 
Appeals for Veterans Claims (Court) specifically so held in 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In that case, 
the Court, in affirming a Board decision denying an 
application to reopen a claim of entitlement to service 
connection for spinal meningitis and denying an original 
claim for service connection for residuals of frozen feet, 
stated: "[The veteran] is apparently of the belief that he 
is entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. at 225 (emphasis in original).

The veteran's own assertions that he currently has a 
disability due to PVD in service are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  Although 
he is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The medical evidence of record does not reflect 
findings or diagnosis of a disability due to PVD.

In the absence of competent evidence of current of disability 
PVD, the preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).

Increased Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2003), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

(3) left elbow

Service medical records include a MEB report, which shows 
that the veteran was treated surgically for lateral humeral 
epicondylitis resulting from lifting weights. 

During post service VA examination in June 1999, the veteran 
reported difficulty extending his elbow and that prolonged 
repetitive activities caused pain in the medial aspect of the 
left elbow.  Examination of the left elbow revealed a 
surgical scar approximately 4 inches in length and non-
tender.  Range of motion showed extension limited from 0 to 
35 degrees and flexion from 35 to 135 degrees.  He had full 
range of motion in supination and pronation.  The diagnosis 
was left elbow surgery, epicondylitis with range of motion 
and with no evidence of fatigability or incoordination.  X-
rays of the left elbow revealed degenerative joint disease.  
The veteran was noted to be left-handed.  

During VA examination in February 2000, the veteran reported 
some pain medially with stressful activity of the left hand.  
Motion of the left elbow lacked 15 degrees of full extension.  
Flexion was to 115 degrees.  This compared to five degrees of 
hyperextension and 130 degrees of flexion of the right elbow.  
Pronation on the left was 70 degrees and supination 75 
degrees.  This compared to 80 degrees of pronation and 80 
degrees of supination in the right forearm.  X-rays revealed 
a small osteophyte at the apex of the medial epicondyle, 
slight sharpening of the medial elbow joint line, slight 
narrowing of the radiohumeral joint.  

During orthopedic examination of the left elbow in January 
2001, the veteran's complaints were of pain aggravated by 
activity.  The main treatment he used for flare-ups of pain 
was rest, since antiinflammatory medications disturbed his 
stomach.  There was also mild tenderness over the medial 
epicondyle, left elbow.  Left elbow motion lacked of 30 
degrees full extension.  Flexion was to 110 degrees with pain 
at maximum flexion.  Pronation was 75 degrees and supination 
65 degrees with some pain at maximum supination.  The 
examiner concluded that the condition would cause a mild 
degree of impairment of function with stressful use of the 
left upper extremity.  

analysis

Limitation of flexion of either the major or minor forearm to 
100 degrees warrants a 10 percent rating; limitation of 
flexion of either forearm to 90 degrees warrants a 20 percent 
rating; limitation of flexion of the major forearm to 70 
degrees warrants a 30 percent rating; limitation of flexion 
of the major forearm to 55 degrees warrants a 40 percent 
rating; and limitation of flexion of the major forearm to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2003).

Limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent rating; limitation 
of extension of either forearm to 75 degrees warrants a 20 
percent rating; limitation of extension of the major forearm 
to 90 degrees warrants a 30 percent rating; limitation of 
extension of the major forearm to 100 degrees warrants a 40 
percent rating; and limitation of extension of the major 
forearm to 110 degrees warrants a 50 percent rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5207 (2003).

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion. 38 C.F.R. § 4.71, Plate 
I (2003).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. 38 
C.F.R. § 4.69 (2003). Since the veteran is left-handed, 
according to the June 1999 VA medical examination report, his 
left elbow is to be evaluated as a major joint.  Id.

The veteran does not meet the criteria for a higher rating 
under either diagnostic code, even using the most severe 
limitation of motion shown on examination, because he is able 
to move his forearm past the 100 degrees of flexion and he is 
able to extend to forearm beyond 45 degrees to at least 30 
degrees.  The findings on examinations do not indicate that 
flexion of the left elbow is limited to 90 degrees or that 
full extension is limited by 75 degrees, even when the 
effects of pain on use are considered.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  There 
is no basis for a higher rating for the left elbow condition 
based on limitation of motion.  As clinically significant 
limitation of extension has not been demonstrated, the left 
elbow is appropriately rated under Diagnostic Code 5207.

The Board also notes that a rating greater than 10 percent 
based on limitation of the forearm would require limitation 
of supination to 30 degrees or less, or limitation of 
pronation lost beyond the last quarter of arc where the hand 
does not approach full pronation under Diagnostic Code 5213.  
Clearly, neither of these has been shown.  See 38 C.F.R. § 
4.71a, (2003).

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The clinical findings 
presented throughout the veteran's claim do not support an 
evaluation higher than 10 percent for left elbow disability.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected left elbow disability, 
interference with his employment is foreseeable.  However, 
the record does not indicate or contain reference to frequent 
hospitalization for treatment of his service-connected left 
elbow disorder, since his retirement in 1999.  The Board 
observes that while the veteran may not employed at the 
present time, his left elbow disability has not been shown to 
have resulted in any inability to work, per se.  Also, the 
Board does not dispute the veteran's contentions that his 
left elbow disability has caused him to alter his lifestyle 
and has restricted his activities.  Even so, such complaints 
have been taken into consideration in the decision to assign 
a 10 percent evaluation for the left elbow disability.  In 
other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  Thus, the 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional case where his currently assigned disability 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet.App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet.App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

The competent evidence in this case does not provide a basis 
for favorable action on the veteran's claim.  The Board has 
also considered staged ratings, under Fenderson v. West, 12 
Vet. App 119 (1999), but concludes that they are not 
warranted as the veteran's left elbow disability is not shown 
to have been more than 10 percent disabling at any time since 
service separation.  The preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of-
the- doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

(4) left thigh meralgia paresthetica

Service medical records show that the veteran was treated for 
persistent left lateral thigh paresthesia and dysthesia 
following iliac crest bone graft surgery for oral surgery in 
1994.  

During post service VA examination in June 1999, the veteran 
reported a history of numbness, tingling and paresthesias in 
the lateral femoral cutaneous nerve distribution of the left 
thigh, following a procedure to remove a bone graft from the 
left hip.  Examination of the left lateral thigh demonstrated 
a decreased sensation in the lateral femoral cutaneous nerve 
distribution (an oval area approximately 9 x 4 inches in 
length on the lateral margin of the left hip).  The diagnosis 
was meralgia paresthetica of the left thigh, not prone to 
exacerbations.  

In January 2001, the veteran complained that any significant 
standing, walking, or other activity requiring the use of the 
limb caused shooting pain in the area of numbness.  This 
occurred even after the activity was over and well into the 
night, waking him up.  He stated that he was able to control 
and manage the pain by limiting what activities he performed 
and the length of time he performed them.  Examination 
revealed a 6-centimeter scar over the left anterior hip more 
toward the groin area within an area of numbness for pin and 
cold in the distribution of the left lateral femoral 
cutaneous nerve of the thigh.  He had no motor impairment 
secondary to this sensory involvement.

analysis

Diagnostic Code 8629 is neuritis of the external cutaneous 
nerve of the thigh.  This is the nerve affected by the 
veteran's meralgia paresthetica.  It is to be rated under the 
criteria for paralysis of that nerve (Diagnostic Code 8529), 
with mild or moderate paralysis warranting a noncompensable 
rating, and severe or complete paralysis warranting a 10 
percent rating.  There is no higher rating than 10 percent.  
When involvement of the nerve is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree of 
impairment. 38 C.F.R. § 4.124a (2003).

The medical evidence shows that the veteran's left thigh 
meralgia paresthetica is a wholly sensory condition.  Thus, 
under the rating criteria, it warrants no more than a 
noncompensable evaluation.  The RO has assigned a 10 percent 
evaluation from the date service connection was granted.  
There is no factual or legal basis to assign a higher rating 
than 10 percent.

The veteran has other disabilities of his bilateral lower 
extremities.  He has been service-connected for bilateral 
plantar fasciitis, plantar digital neuralgia of the right 
second toe and right tarsal tunnel syndrome. These conditions 
are separately evaluated and symptomatology attributed to 
them may not be considered in evaluating his left thigh 
meralgia paresthetica.

There is no evidence that the veteran's meralgia paresthetica 
causes any manifestations other than sensory, and the 
preponderance of the evidence is against assigning a rating 
under any other diagnostic code, since the appropriate nerve 
has been identified.  There is no higher schedular rating 
available for that nerve.  Accordingly, the veteran's claim 
must be denied.

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The clinical findings 
presented throughout the veteran's claim do not support an 
evaluation higher than 10 percent for left thigh meralgia 
paresthetica.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected left thigh disability, 
interference with his employment is foreseeable.  However, 
the record does not indicate or contain reference to frequent 
hospitalization for treatment of his service-connected left 
thigh disorder, since his retirement in 1999.  The Board 
observes that while the veteran may not employed at the 
present time, his left thigh disability has not been shown to 
have resulted in any inability to work, per se.  Also, the 
Board does not dispute the veteran's contentions that his 
left thigh disability has caused him to alter his lifestyle 
and has restricted his activities.  Even so, such complaints 
have been taken into consideration in the decision to assign 
a 10 percent evaluation for the left thigh disability.  In 
other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  Thus, the 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional case where his currently assigned disability 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet.App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet.App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

The competent evidence in this case does not provide a basis 
for favorable action on the veteran's claim.  The Board has 
also considered staged ratings, under Fenderson v. West, 12 
Vet. App 119 (1999), but concludes that they are not 
warranted as the veteran's left thigh disability is not shown 
to have been more than 10 percent disabling at any time since 
service separation.  The preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of-
the- doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

(5) plantar digital neuralgia of right second toe.

Service medical records show the veteran was treated in 
February 1999 for right second toe pain diagnosed as plantar 
digital neuritis from subluxed toe and pronation and 
pressure.  

During post service VA examination in February 2000 the 
veteran reported that his disability started in 1998 with 
sharp burning pains in the medial aspect of the second toe.  
He had temporary relief by local anesthetic and steroid 
injections.  These symptoms continue at the present time.  On 
examination there was mild tenderness along the medial aspect 
of the right second toe.  The second toes of both feet had a 
mild lateral curve, right equal to left.  There was no 
restrictive motion, pain with motion, warmth or erythema.  

During VA examination in January 2001, the veteran complained 
that any significant standing, walking, was painful.  He had 
a history of several procedures involving the right foot 
including tarsal tunnel syndrome and one for plantar 
fascitis.  The right toe pain has been significant since 
1998.  He has to wear special orthotics and finds that with 
certain types of shoes or with any significant standing, 
walking or other activity that he suffers severe burning pain 
in the toe on the medial aspect.  Examination of the right 
foot revealed diminished vibratory sensation as well as 
diminished pin, more so in the second toe on the plantar 
aspect versus the remainder of the toes.  There was 4+ 
strength in the right foot.  The veteran was not able to walk 
on toes and heels because of pain in the arches and he had a 
recent exacerbation of his back pain.  He had no lower 
extremity atrophy except for a suggestion of the right 
intrinsic foot muscles.  Deep tendon reflexes were 2+ at the 
knees and absent at the ankles.  The examiner concluded the 
veteran had interference with function and activities due to 
pain secondary to the right secondary toe neuralgia.  

analysis

The veteran's service-connected plantar digital neuralgia of 
the right second toe has been rated by the RO under the 
provisions of Diagnostic Code 5279.  Under this regulatory 
provision, a 10 percent rating is warranted for unilateral or 
bilateral anterior metatarsalgia (Morton's disease).  See 38 
C.F.R. § 4.71a, Diagnostic Code 5279.  In this case, the 
Board notes that the veteran is presently receiving the 
maximum schedular rating available.  Therefore, a higher 
schedular rating under Diagnostic 5279 is not assignable.  
The Board further observes that, in light of the holding in 
Johnston v. Brown, 10 Vet. App. 80 (1997), the veteran is not 
entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45 
as 10 percent is the maximum rating available under Code 
5279.  

The veteran's right second toe neuritis may also be rated 
under Diagnostic Code 5284 for foot injuries.  Under 
Diagnostic Code 5284, 10 percent rating is appropriate for 
"moderate" foot injuries, a 20 percent rating is 
appropriate if such foot injuries are "moderately severe," 
and a 30 percent rating is available for "severe" foot 
injuries.

Disability such as that described on VA examination, namely 
complaints of pain with walking, does not amount to 
disability that warrants a characterization of "moderately-
severe," as that term is used in Diagnostic Code 5284.  The 
term "moderately-severe" is not specifically defined by the 
regulation, but a review of other rating criteria relating to 
disabilities closely associated with the same anatomical area 
suggests that this term contemplates disability somewhat 
greater than that experienced by the veteran.  For example, a 
20 percent rating may also be assigned in cases where there 
is moderately severe malunion or nonunion of the metatarsal, 
or unilateral clawfoot deformity, see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5278 and 5283 (2003).  The veteran's 
disability, which has been shown to primarily causes only 
pain with walking, does not rise to such levels.

Here the Board is faced with evidence of minimal 
symptomatology associated with right second toe and a 
Diagnostic Code that requires moderately severe 
symptomatology in order to assign a higher evaluation.  
Although the veteran has complained of experiencing foot pain 
with standing and walking, the Board notes that he has other 
disability of his feet.  He has been service-connected for 
bilateral plantar fascitis and right tarsal tunnel syndrome.  
These conditions are separate evaluations and symptomatology 
attributed to them may not be considered in evaluation his 
right second toe.  Even if the Board were to attribute at 
least some of his complaints of pain to the service-connected 
right second toe under consideration (see Mittleider v. West, 
11 Vet. App. 181 (1998)), the Board notes that, given the 
minimal clinical findings of objective disability, it appears 
that any functional loss due to pain from the service-
connected plantar digital neuralgia, is contemplated in the 
10 percent rating currently assigned that disorder.  In other 
words, there is no basis for the Board to find that, even 
during flare-ups of pain and with repeated activity, the 
veteran's pain is so disabling as to warrant assignment of 
the next higher evaluation under Diagnostic Code 5284.

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The clinical findings 
presented throughout the veteran's claim do not do not 
support an evaluation higher than 10 percent for plantar 
digital neuralgia of the right second toe.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected right second toe disability, 
interference with his employment is foreseeable.  However, 
the record does not indicate or contain reference to frequent 
hospitalization for treatment of his service-connected right 
second toe, since his retirement in 1999.  The Board observes 
that while the veteran may not employed at the present time, 
his right second toe disability has not been shown to have 
resulted in any inability to work, per se.  Also, the Board 
does not dispute the veteran's contentions that his right 
second toe disability has caused him to alter his lifestyle 
and has restricted his activities.  Even so, such complaints 
have been taken into consideration in the decision to assign 
a 10 percent evaluation for the right second disability.  In 
other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  Thus, the 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional case where his currently assigned disability 
rating is found to be inadequate.  See Moyer v. Derwinski, 
2 Vet.App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet.App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The clinical findings 
presented throughout the veteran's claim do not support an 
evaluation higher than 10 percent for left thigh meralgia 
paresthetica.  

The competent evidence in this case does not provide a basis 
for favorable action on the veteran's claim.  The Board has 
also considered staged ratings, under Fenderson v. West, 12 
Vet. App 119 (1999), but concludes that they are not 
warranted as the veteran's right second toe disability is not 
shown to have been more than 10 percent disabling at any time 
since service separation.  The preponderance of the evidence 
is against the veteran's claim.  Consequently, the benefit-
of-the- doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

(6) postural syncope

Service medical records show that during MEB the veteran 
reported a history of pre-syncope episodes without vertigo or 
actual syncope, associated with head movement to the right on 
one occasion.  There was no chest pain or palpitations.  
Approximately four episodes were described.  Extensive 
cardiac evaluation was performed.  A history of heart murmur 
was noted and no further treatment indicated.  

Post-service VA and private treatment records together cover 
a period from 1999 to 2003 during which the veteran 
repeatedly gave a history of intermittent syncopal episodes.  
During outpatient evaluation in July 2000, the veteran 
complained of being light headed with standing and sitting.  
He reported that he had more episodes of pre-syncope while in 
the service when he was under more stress.  Currently he 
denied palpitations.  He denied any association with turning 
his head.  He denied stroke or seizures.  He admitted to 
occasional chest tightness with extreme exertion.  The 
clinical assessment was presyncope by report.  In August 
2000, the veteran was seen for evaluation of the presyncope.  
It was noted at that time that he had no real syncope.  There 
was no history of chest pain shortness of breath or 
palpitations.  In October 2000 the veteran was evaluated for 
complaints of dizziness.  The examiner concluded that the 
veteran's dizziness and presyncope were non-cardiac in 
origin.

On VA examination in June 2001 the veteran's history of near-
syncope or presyncope episodes was noted.  His description of 
near syncope was similar to that documented contemporaneously 
in the military record.  The veteran was under increased 
stress at that time and had poorly controlled hypertension.  
The episodes were never related to exertion, but occurred 
during tasks that required increased concentration.  Some 
episodes occurred while sitting and some while standing 
although not standing for long periods or on a hot day or 
when deficient in consumption of liquids.  One episode may 
have been associated with turning his head but most were not.  
The veteran had no definite loss of consciousness.  He did 
not have consistent orthostatic dizziness but on some 
occasions he has found that when rising from a chair he may 
end up sitting again unclear of exactly what happened.  

An extensive work-up was conducted that involved a Holter 
monitor, three echocardiograms and three stress tests that 
failed to show any significant cardiovascular disease that 
could explain his presyncope.  Since leaving the service the 
veteran has been more relaxed and his symptoms of dizziness 
and near syncope are less frequent and less severe.  It was 
not currently a significant problem for him.  He exercised 
regularly and maintained a high level of cardiovascular 
fitness.  He had not had syncope or dizziness during exercise 
and had not noted sudden drops in his heart rate.  He did, 
however, notice a rapid slowing of heart rate from its peak 
after the end of exercise indicating excellent cardiovascular 
fitness.  

In August 2001, the veteran underwent neurological 
evaluation, the results of which suggested neurocardiogenic 
syncope.  The veteran was referred for additional evaluation, 
to include formal tilt table test.  In a September 2001 
response a VA examiner noted that following review of Holter 
data and blood pressure readings on standing, it appeared the 
veteran's presyncopal episodes were due to orthostatic 
hypotension in the setting of sinus bradycardia.  The tilt 
table test was determined unlikely to help and was not 
performed.  

In an undated VA medical opinion the examiner referred to the 
veteran's documented complaints of frequent episodes of 
lightheadedness including two episodes of loss of 
consciousness, during service.  He also noted the veteran's 
current complaints of continued episodes of dizziness.  The 
veteran specifically reported that he became dizzy playing 
tennis when bending over to pick up a ball.  The examiner 
found this to be a common and normal phenomena and not an 
indication of a medical disease or abnormal condition.  The 
examiner explained that bending over caused the abdominal 
contents to compress the veins returning blood to the heart 
and may lead to a drop in blood pressure.  The examiner also 
noted the veteran's history of hypertension, acknowledging 
that aggressive treatment of it was likely to worse the 
veteran's orthostatic hypotension and dizziness on standing.  
On the other hand treatment for orthostatic hypotension might 
worsen the veteran's high blood pressure.  

analysis

The RO rated the veteran's postural syncope by analogy under 
the criteria for rating epilepsy, petit mal.  Under this 
Diagnostic Code a 10 percent disability evaluation for a 
seizure disorder requires a confirmed diagnosis of epilepsy 
with a history of seizures.  A 20 percent evaluation requires 
at least one major seizure in the last two years, or at least 
2 minor seizures in the last 6 months; a 40 percent 
evaluation requires at least 1 major seizure in the last 6 
months or 2 in the last year, or averaging at least 5 to 8 
minor seizures weekly; a 60 percent evaluation requires on 
average at least 1 major seizure in 4 months over the last 
year or 9-10 minor seizures per week; an 80 percent 
evaluation requires on average at least 1 major seizure in 3 
months over the last year or more than 10 minor seizures 
weekly; a 100 percent evaluation requires on average at least 
1 major seizure per month over the past year.  Explanatory 
notes describe minor seizures as brief interruptions in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes, nodding of the head, sudden 
loss of postural control, or sudden jerking of the arms, 
trunk, or head.  When continuous medication is shown 
necessary for the control of epilepsy, the minimum evaluation 
will be 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8911 
(2003).

To warrant a rating for epilepsy, or in this case, syncopal 
episodes, the episodes must be witnessed or verified at some 
time by a physician. As to frequency, competent consistent 
lay testimony emphasizing the episodes and immediate post-
episode characteristics may be accepted.  The frequency of 
the episodes should be ascertained under the ordinary 
conditions of life (while not hospitalized).  38 C.F.R. § 
4.121 (2003).

Neither the competent medical evidence nor the veteran's 
statements reflect that his syncopal episodes are symptomatic 
or that it requires medication.  During evaluation in 2001, 
the veteran specifically indicated that his episodes had 
become less frequent and less severe.  His main complaint 
revolved around syncopal episodes while playing tennis and 
bending over to pick up balls.  Furthermore, the syncopal 
episodes have not been observed by medical personnel and 
there is no cardiovascular element involved.  There is no 
evidence of significant industrial impairment from the 
service-connected disorder.  Thus, the Board concludes that 
the medical evidence of record does not reveal pathology that 
equates to the criteria necessary for a compensable 
disability evaluation.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2003).  As the minimum schedular requirements for a 
compensable rating for postural syncope have not been met, a 
compensable rating for postural syncope is not warranted.

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The clinical findings 
presented throughout the veteran's claim do not support a 
compensable evaluation for postural syncope.  

The Board notes that the veteran has submitted a considerable 
amount of treatise evidence consisting of medical texts and 
other articles pertinent to syncope, heart disease, 
neurocardiogenic syncope, evaluation and treatment of 
orthostatic hypotension and the pharmacologic treatment of 
hypertension.  Such generic texts, which do not address the 
facts in this particular veteran's own case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence to rebut the medical evidence of 
at to whether the veteran's postural syncope has resulted in 
compensably disabling residuals.  Mattern v. West, 
12 Vet.App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Although the veteran has undertaken 
significant efforts to educate the Board as to the nature of 
his postural syncope episodes this evidence is not probative 
as to the current severity of his disability.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected postural syncope, interference 
with his employment is foreseeable.  However, the record does 
not indicate or contain reference to frequent hospitalization 
for treatment of his service-connected postural syncope, 
since his retirement in 1999.  The Board observes that while 
the veteran may not employed at the present time, his 
postural syncope has not been shown to have resulted in any 
inability to work, per se.  Also, the Board does not dispute 
the veteran's contentions that his postural syncope has 
caused him to alter his lifestyle and has restricted his 
activities.  Even so, such complaints have been taken into 
consideration in the decision to assign the noncompensable 
evaluation for the postural syncope.  In other words, the 
Board finds that the regular schedular standards contemplate 
the symptomatology shown.  Thus, the evidence of record does 
not reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional case where his 
currently assigned disability rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet.App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet.App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The clinical findings 
presented throughout the veteran's claim do not do not 
support a compensable evaluation for postural syncope.  

The competent evidence in this case does not provide a basis 
for favorable action on the veteran's claim.  The Board has 
also considered staged ratings, under Fenderson v. West, 12 
Vet. App 119 (1999), but concludes that they are not 
warranted as the veteran's postural syncope is not shown to 
have been compensably disabling at any time since service 
separation.  The preponderance of the evidence is against the 
veteran's claim.  Consequently, the benefit-of-the- doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

(7) earlier effective date 

Service medical records show that in October 1998 the veteran 
underwent MEB for multiple medical and dental disorders.  
This report is silent for any complaints, findings or 
diagnosis of an acquired psychiatric disorder.  No 
psychiatric abnormalities were noted at service retirement in 
May 1999.

A review of the veteran's claims file reveals that the 
veteran's original claim for service connection was received 
by VA in April 1999.  The veteran sought service connection 
for low back pain, left shoulder, left elbow, right tarsal 
tunnel syndrome, bilateral plantar fascitis, hypertension, 
peripheral vascular disease, history of positive stress test, 
presyncopal episodes, hyperlipidemia, right mental neuropathy 
and left meralgia paresthetica; no reference to psychiatric 
disability was made.

In January 2000, psychological assessment of the veteran was 
performed as part of the VA's vocational rehabilitation 
program.  The veteran's presenting problem was with the 
"chain of command" issues when he retired, which he was 
still working to resolve.  His psychological stressors since 
retirement were family deaths and a change in his financial 
state.  The diagnosis was adjustment disorder with anxiety.  

During VA outpatient evaluation in April 2001, the veteran 
complained of anxiety and depression related to issues 
surrounding his military retirement and the ongoing inquiries 
and decisions which were made at that time.  He vented at 
length regarding inservice stressors, which he stated led him 
to retire prior to his mandatory retirement date of 2004.  
The clinical assessment was adjustment disorder with mixed 
features.  

Received on May 1, 2001, was the veteran's request for 
service connection for an acquired psychiatric disorder.  

In September 2001,during a state government evaluation 
performed for disability purposes, the veteran focused and 
reported on events in the service in 1999, which he claims 
caused him to take premature retirement.  The veteran 
described his first depressive episode in 1990, which was 
mild and occurred in context of a friend having killed 
himself in the Army.  His depression has recurred with only 
partial remissions at times, briefly since 1997.  The 
diagnosis was major depressive disorder, recurrent, moderate.  

A July 2002 VA psychiatric examination report summarizes the 
veteran's inservice and post service history and symptoms.  
The examiner referred to specific evidence of record 
including the January 2000 psychological assessment, the 
April 2001 VA mental health assessment and the September 2001 
report for disability determination purposes.  The examiner 
diagnosed recurrent major depression noting that the 
veteran's thought content was clearly focused around the 
events, that occurred before he retired from the Army.  The 
examiner further concluded that the veteran's major 
depression was a result of the events, which occurred in 
service.

In a rating decision issued in August 2002 the RO granted 
service connection for major depression with an evaluation of 
70 percent effective, May 1, 2001.  

analysis

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2003).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought 
. Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2003).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2003).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b) 
(2003).

The Board begins by noting that in this case, service medical 
records show the veteran was not treated for depression 
during his active military service.  

The record reflects that the veteran filed his first claim 
for VA disability benefits in April 1999, immediately 
following his retirement from service.  In his April 1999 
claim the veteran identified various disorders as the 
disabilities for which he was seeking compensation, but he 
notably did not list depression as one of those disabilities, 
or otherwise make any reference to a psychiatric disorder.  

The first and only claim for VA a psychiatric disorder was 
the one date-stamped as received at the RO on May 1, 2001.  
With regard to this finding, the Board notes that the claims 
file does not include any communication of record dated prior 
to May 1, 2001, that can be construed as an informal claim 
for benefits.  38 C.F.R. § 3.155(a) (2003). 

Thus, the only assertion by the veteran is that an earlier 
effective date is warranted for compensation because his 
depression was incurred in service.  Although the veteran 
referred to depression at his January 2000 psychological 
evaluation, the Board finds that the provisions of 38 C.F.R. 
§ 3.157 (2003) are not applicable to the facts of this case 
since service connection for depression had not been 
disallowed or denied prior to the August 2002 rating 
decision.  Moreover, the veteran's claim for service 
connection for depression was not received within one year of 
the date of the examination.  38 C.F.R. § 3.157(b)(1) (2003).  
Moreover, although the January 2000 report shows that the 
veteran informed the examiner that he experienced depression 
and anxiety related to events in service.  This document does 
not form the basis for an informal claim, as there is no 
indication of a desire for benefits due to psychiatric 
disability.  

Since all of the evidence indicates that May 1, 2001 was the 
first date the veteran filed a claim for depression and there 
is no evidence indicating that he filed a claim prior 
thereto, a preponderance of the evidence is against an 
effective date prior to May 1, 2001 and the doctrine of 
resolving doubt in the veteran's behalf is not for 
application.  38 U.S.C.A. §§ 5101(a), 5107 (West 2002); 
38 C.F.R. §§ 3.151(a), 3.400(b)(2) (2003).

(8) TDIU from June 1999 to April 30, 2001.

In a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), received in December 
1999, the veteran reported that his multiple service-
connected orthopedic disabilities prevented him from securing 
or following any substantially gainful occupation.  He 
indicated that he had been under a doctor's care and/or 
hospitalized within the last 12 months.  He reported that May 
1999 was the date his disability affected his full-time 
employment, and that he retired from the Army after 
approximately 25 years.  The record shows the veteran has a 
graduate degree and has completed some post-graduate study.

The veteran's service medical records show that in October 
1998, he underwent a service department Medical Evaluation 
Board (MEB) based upon findings of low back and multiple 
musculoskeletal problems, which impacted his performance of 
his duties.  He also had multiple medical and dental 
problems, which resulted in the recommendation that he be 
referred to PEB for evaluation.  According to the veteran he 
was found to be fit for duty in January 1999.  However, the 
veteran did not believe he was fit and retired.  (see letter 
from veteran dated December 1999).  

A December 1999 VA VOC Rehab counseling report shows, the 
examiner concluded that the veteran did have impairment to 
his employability by virtue of his shoulder, back, elbow, 
hypertension, neuropathy, foot and thigh conditions.  He was 
unable to work in occupations that required prolonged 
physical activity such as lifting, carrying, pushing, 
pulling, climbing, standing, crouching, kneeling, crawling, 
stooping or walking.  It was determined that these 
restrictions placed the veteran at a competitive disadvantage 
with nondisabled persons in obtaining and retaining 
competitive employment.  The veteran lacked reasonable 
developed specific job skills determined necessary to ensure 
success in obtaining stable and continuing employment.  Even 
so, in determining serious employment handicap the counseling 
psychologist found that the veteran did not have a 
significant impairment to employment.  

In February 2000, following VA examination of the veteran's 
lumbar spine, feet, left shoulder and left elbow, the 
examiner concluded that the combination of conditions would 
impair any physical activities involving bending lifting, 
prolonged standing, sitting and walking.  However the veteran 
would be able to do sedentary work full-time as long as he 
could periodically change position.  

Added to the record in was a November 2001 Social Security 
Administration (SSA) Disability Determination and Transmittal 
Form.  It was found that the veteran had been disabled since 
June 1999, according to SSA criteria.  The primary diagnosis 
was affective (mood) disorder and the secondary diagnosis was 
lumbar spine disability.  Medical records accompany the 
disability determination and consist of reports from both VA 
and non-VA medical sources.  

analysis 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340 
(2003).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  
In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2003).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2003).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2003).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2003).

The record establishes that the veteran's formal application 
for TDIU (VA Form 21-8940) was received in December 1999.  
From June 1, 1999 to April 30, 2001, the veteran had the 
following service-connected disabilities: lumbosacral sprain 
and strain, rated as 40 percent disabling; residual, left 
shoulder repair, major, rated as 20 percent disabling; 
residual, left elbow condition, major; right plantar 
fascitis; left plantar fascitis; plantar digital neuralgia, 
right second toe; hypertension; mental neuropathy due to 
implants; meralgia paresthetica of the left thigh; right 
tarsal tunnel syndrome, all rated as 10 percent disabling and 
valvular heart disease and postural syncope both rated as 
noncompensable.  The veteran's combined disability rating was 
80 percent.

With the exception of the ratings assigned for service-
connected left elbow, left thigh, right second toe and 
postural syncope (addressed above), the ratings assigned for 
the remaining service-connected disabilities, and the 
combined rating for the service-connected disabilities, are 
not now in dispute.

Here, the veteran's 40 percent rating for his lumbar spine 
and his combined rating of 80 percent satisfy the percentage 
requirements of 38 C.F.R. § 4.16.  The question to be 
answered is whether from June 1, 1999 to April 30, 1999, the 
veteran's service-connected disabilities precluded him from 
engaging in substantially gainful employment (work that is 
more than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disorders, was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

There is no evidence that the veteran's circumstances were so 
exceptional as to warrant a grant of a TDIU under the 
provisions of section 4.16(b).  The veteran had completed 
some post graduate work.  He completed approximately 25 years 
of active military service in May 1999.  Although his service 
medical records are replete with indications of various 
disorders, for which service connection is now in effect, he 
was able to complete a sufficient service tenure for military 
retirement.  In view of the short passage of time between the 
veteran's discharge and his claim, these records are relevant 
to consideration of the present issue but do not suggest an 
incapacity for gainful work. 

Clearly, the service-connected lumbar spine was productive of 
the greatest degree of disability, as indicated by the 40 
percent assigned rating.  While the veteran undoubtedly 
suffered from considerable physical impairment there was no 
medical indication that his service-connected lumbar spine 
disability, either alone or in concert with other service-
connected disabilities, precluded him from obtaining and 
retaining substantially gainful employment.  

It is evident that the veteran's lumbar spine disability was 
symptomatic and, undoubtedly, limited his employment options.  
Although, the VA Voc Rehab counselor in January 2000 noted 
that the veteran would have restriction to employment that 
required prolonged physical activity, there was no 
determination that the veteran had significant impairment to 
employment.  Moreover, following Likewise, on VA examination 
in February 2000 the physician concluded that although the 
veteran would have difficulty with doing work of a manual 
nature, the veteran would be able to perform less 
strenuous/sedentary types of employment.  

As to the veteran's other disabilities, the Board notes 
veteran's left elbow, left thigh, right second toe, assessed 
as 10 percent disabling,; these disabilities are primarily 
manifested by subjective complaints of pain aggravated by 
activity, with some limitation of motion.  Hence, although 
the veteran complains that these disorders interfere with his 
ability to work, there is no competent medical evidence of 
any significant functional loss associated to show that such 
conditions prevent him from securing and engaging in 
substantially gainful employment.  It is evident that the 
left elbow, left thigh and right second toe are symptomatic 
and produce functional impairment, including difficulty with 
walking and standing.  However, the issue here is whether the 
veteran is precluded from performing all forms of 
substantially gainful employment, not just work that is 
obviously inconsistent with the impairment resulting from 
these service-connected disorder.  Although the veteran 
obviously could not engage in any type of labor that would 
require prolonged standing or walking, the disability picture 
presented is not inconsistent with less strenuous/sedentary 
types of employment. 

The veteran's remaining service-connected disabilities were 
not particularly disabling from an industrial standpoint.  
These disabilities had remained stable.  There was no medical 
evidence of record, which shows that the veteran had sought 
medical treatment for these disabilities or that such 
disabilities precluded him from securing or following 
substantially gainful employment.  Moreover, the record is 
full of references to the veteran's excellent exercise 
capacity and physical condition.  The veteran himself 
reported that he continued to exercise regularly and maintain 
a high level of cardiovascular fitness.  (see June 2001 VA 
examination)

The Board has considered the fact that the veteran has been 
awarded Social Security (SSA) disability benefits, which is 
evidence in support of his claim.  As to the view that the 
veteran should be awarded TDIU from June 1999, from which 
date he had been found to be disabled by SSA, the date on 
which the veteran became totally disabled within the meaning 
of the SSA is not dispositive of the issue on appeal.  The 
Board notes that an SSA determination as to disability, 
though pertinent, is not controlling for VA purposes.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board finds that, from June 1, 1999 to April 30, 2001 the 
disability picture presented by the sum of the veteran's 
service connected disabilities is such that although he may 
not be able to engage in strenuous types of employment or 
types of employment that do not make allowances for his 
presyncope, he was not, by virtue of his service-connected 
disabilities, precluded from securing or following 
substantially gainful employment.  The veteran was fully 
capable of performing the physical and mental acts required 
for gainful employment.  His graduate degree, post graduate 
study, and years of service, provided ample experience, which 
could be used in a number of positions.  Thus, under the 
circumstances of the instant case, there was nothing in the 
record, which took the veteran's case outside of the norm of 
similarly situated veterans with a similar disability rating.

For all the foregoing reasons, the Board finds that from June 
1, 1999 to April 30, 2001 the criteria for the award of a 
TDIU were not met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West 2002 
); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for chronic disability 
manifested by history of positive stress test is denied.

Entitlement to service connection for peripheral vascular 
disease is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of left elbow disability, on appeal from the 
initial grant of service connection is denied.

Entitlement to an evaluation in excess of 10 percent for 
meralgia paresthetica of the left thigh, on appeal from the 
initial grant of service connection is denied.

Entitlement to an evaluation in excess of 10 percent for 
plantar digital neuralgia of the right second toe, on appeal 
from the initial grant of service connection is denied.

Entitlement to a compensable evaluation for postural syncope 
with orthostatic hypotension and bradycardia, on appeal from 
the initial grant of service connection is denied.

Entitlement to an effective date earlier than May 2001 for 
the grant of service connection for major depression is 
denied.

A total disability rating based on individual unemployability 
due to service connected disability from June 1, 1999 to 
April 30, 2001 is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



